DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges the applicant's submission of the amendment dated 5/2/22, which has been entered.  

   1.   RESPONSE TO ELECTION/RESTRICTION REQUIREMENT
Applicant's election with traverse of Group II (claims 8-14) in the reply filed on 5/2/22 is acknowledged.  The traversal is on the ground(s) that not proper as they share similar structures/limitations with Group III (claims 15-20) [see pages 9-10].  This is not found persuasive because the reasons set forth in the restriction/election requirement dated 3/3/22.  Particularly, the Examiner notes that Groups II and III have different determination as to when to copy data.  For example, group II requires to ‘copy the one or more sections of the plurality of ranks of the first volatile memory unit to the non-volatile storage unit, wherein one section of the one or more sections is copied to the non-volatile storage unit at a time upon a predetermined amount of time expiring’ whereas group III to ‘determine when a majority of the ranks within each section of the one or more sections have been updated or written to; and copy at least one section of the one or more sections to the non-volatile storage unit when the determination is made that the majority of the ranks within the at least one section have been updated or written to’.  Thus, the requirement is still deemed proper and is therefore made FINAL.
Further, claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/2/22 as noted above.

   2.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statements, dated 4/8/21 and 4/29/21 and 2/16/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   3.   REJECTIONS NOT BASED ON PRIOR ART
	Claim Rejections - 35 USC ' 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
The term “about” in claims 10-11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 10 recites 
“wherein the predetermined amount of time is about 20 seconds” and claim 11 recites “wherein each of the one or more sections is copied to the non-volatile storage about once per minute”.   As noted above, the term ‘about’ is a relative term and thus the claims do not clearly define what is required by ‘about 20 seconds’ or ‘about once per minute’.  Further clarification and/or correction is required. 

   4.   ALLOWABLE SUBJECT MATTER
Claims 8-9 and 12-14 are allowed.
Claims 10-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Further, this application would in condition for allowance except for the presence of claims 1-7 and 15-20 directed to inventions non-elected with traverse in the reply filed on 5/2/22, and the USC 112 rejections noted above.  Applicant is advised to cancel the noted claims or take other appropriate action (37 CFR 1.144). 

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 recites the limitations of:
“ … 
a first volatile memory unit comprising a plurality of ranks, wherein the plurality of ranks divided into one or more sections;
a controller coupled to the non-volatile storage unit and the first volatile memory unit, the controller comprising a second volatile memory unit, wherein the controller is configured to:
receive one or more write commands to write data to one or more streams of the plurality of streams; 
update delta data associated with at least one stream of the one or more streams for each of the one or more write commands received in the second volatile memory unit, wherein delta data is updated for a particular stream each time a command is received to write data to the particular stream; 
copy the updated delta data associated with the at least one stream from the second volatile memory unit to the plurality of ranks of the first volatile memory unit; and 
copy the one or more sections of the plurality of ranks of the first volatile memory unit to the non-volatile storage unit, wherein one section of the one or more sections is copied to the non-volatile storage unit at a time upon a predetermined amount of time expiring.”

The prior art of record does not teach or render the limitations above, particularly in combination with the other limitations within the claims.   The dependent claims are allowable for at least the same reasons set forth above.   

   5.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
	Schneider (US 20200034440 A1), which teaches an apparatus in one embodiment comprises at least one processing device. The processing device is configured to generate a hash entry of a hash table implementing a key-value store that comprises a plurality of buckets associated with corresponding keys where a given bucket comprises a bucket index having two or more entries for storage of values that hash to a key associated with the given bucket. The processing device is also configured to allocate blocks in non-volatile memory, to split the given bucket into chunks each comprising at least one entry of the bucket index, and to persist the hash table to the non-volatile memory utilizing a direct mapping of the chunks of the given bucket to respective designated block offset positions in the allocated blocks. Persisting the hash table comprises storing first and second chunks of the given bucket in first and second allocated blocks;
	Pandian (US 20180150220 A1), which teaches and input/output (I/O) interceptor logic section having an I/O interface coupled with a storage stack. The I/O interface may intercept write I/Os, read I/Os, and flush requests from an application. Write holding buffers associated with different kinds of non-volatile storage devices may store the write I/Os. A re-order logic section may change an order of the write I/Os, and combine the re-ordered write I/Os into a combined write I/O. A dynamic heterogeneous flush control logic section may receive the flush requests from the I/O interface, communicate write I/O completion of the write I/Os to the application without write I/Os being committed to the non-volatile storage devices, and cause the combined write I/O to be written to the non-volatile storage device responsive to a dynamic flush threshold, a threshold amount of data being accumulated, or an expiration of a predefined time period;
	Bisht (US 20160034188 A1), which teaches an input/output (I/O) interceptor logic section having an I/O interface coupled with a storage stack. The I/O interface can intercept write I/Os, read I/Os, and flush requests from an application. A temporary write holding buffer can store the write I/Os. A re-order logic section can change an order of the write I/Os, and combine the re-ordered write I/Os into a combined write I/O. An intelligent flush control logic section can receive the flush requests from the I/O interface, communicate write I/O completion of the write I/Os to the application without the write I/Os having been written to a non-volatile storage device, and cause the combined write I/O to be written to the non-volatile storage device responsive to at least one of a predefined Nth flush request from among the plurality flush requests, a threshold amount of data being accumulated, or an expiration of a predefined time period; 
	Olbrich (US 20090172262 A1), which teaches A method of rebuilding metadata in a flash memory controller following a loss of power. The method includes reading logical address information associated with an area of flash memory, and using time stamp information to determine if data stored in the flash memory area is valid; and
Shou (US 20220027349 A1), which Indexed data structures are provided which are optimized for read and write performance in persistent memory of computing systems. Stored data may be searched by traversing an indexed data structure while still being sequentially written to persistent memory, so that the stored data may be accessed more efficiently than on non-volatile storage, while maintaining persistence against system failures such as power cycling. Mapping correspondences between leaf nodes of an indexed data structure and sequential elements of a sequential data structure may be stored in RAM, facilitating fast random access. Data writes are recorded as appended delta encodings which may be periodically compacted, avoiding write amplification inherent in persistent memory. Delta encodings are stored in iterative flows, such as log streams, enabling access to multiple buckets of data in parallel, while also providing a chronological record to enable recovery of mapping correspondences in RAM, guarding non-persistent data against system failures.

   6.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
Claims 8-9 and 12-14 are allowed; and claims 10-11 would be allowable as noted above.
        a(2)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 8-15 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137